
	

115 SRES 474 ATS: Relative to the death of the Honorable John Melcher, Senator from the State of Montana.
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 474
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2018
			Mr. Tester (for himself, Mr. Daines, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable John Melcher, Senator from the State of Montana.
	
	
 Whereas the Honorable John Melcher was first elected to Congress in 1969 and served in the House of Representatives for more than 7 years until 1977 and in the Senate for 12 years until 1989;
 Whereas the Honorable John Melcher served in the United States Army during World War II and was part of the D-Day invasion of Normandy in June 1944;
 Whereas the Honorable John Melcher received the Purple Heart, the Combat Infantryman’s Badge, and the Bronze Star for his service;
 Whereas the Honorable John Melcher graduated from veterinary school at Iowa State University in 1950, after which he moved with his family to Forsyth, Montana and established his own veterinary clinic;
 Whereas the Honorable John Melcher served on the Forsyth city council starting in 1953 and served as mayor from 1955 to 1961 prior to serving as a State representative and State senator in Montana;
 Whereas the Honorable John Melcher understood the value of public land and paved the way for future pieces of legislation to preserve the breathtaking landscapes of Montana;
 Whereas the Honorable John Melcher passionately stood up for family farmers and ranchers in Montana and ensured his colleagues understood the importance of the agricultural sector; and
 Whereas the Honorable John Melcher served with great humility, determination, integrity, and love of his family, the State of Montana, and the United States: Now, therefore, be it
		
	
 That— (1)the Senate—
 (A)has heard with profound sorrow and deep regret the announcement of the death of the Honorable John Melcher, Senator from the State of Montana; and
 (B)respectfully requests that the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy of this resolution to the family of the Honorable John Melcher; and
 (2)when the Senate adjourns on the date of adoption of this resolution, it stands adjourned as a further mark of respect to the memory of the deceased Senator.
			
